The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. The summary statement which you have submitted is as follows:
  Shall section 571.030 be amended to make it lawful to carry weapons readily capable of lethal use, concealed upon or about a person, to carry such weapons into any church, place of worship, school, election precinct, building owned or occupied by any government agency, or place of public assemblage, to otherwise use such weapons in defense of self or others, and to no longer make special provision for use of such weapons by law enforcement or corrections personnel, members of the armed forces, national guard or judiciary, persons executing process, federal and state probation officers and corporate security advisors?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General